345 F.2d 529
John D. W. CASSADA, T. Cornell Berry, John R. Eggleston, and Edwin C. Kellam, Appellants,v.Philip L. RUSSO, Trustee in Bankruptcy, and Charles C. Skinner and W. Howard Walker, Appellees.In the Matter of Hacienda Motel, Incorporated, Bankrupt.
No. 9879.
United States Court of Appeals Fourth Circuit.
Argued May 6, 1965.
Decided May 14, 1965.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Judge.
William L. Parker, Norfolk, Va., for appellants.
Montgomery Knight, Jr., Norfolk, Va. (Doumar, Pincus, Anderson & Knight, Norfolk, Va., on brief), for appellee W. Howard Walker.
P. A. Agelasto, Jr., Norfolk, Va., for appellee Charles C. Skinner.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
Upon a careful review of the record and the briefs and arguments of counsel in this court, we are of the opinion that the decision of the district court, which affirmed the rulings of the referee in bankruptcy pertaining to the claims involved on this appeal, should be affirmed.


2
Affirmed.